DETAILED ACTION
This action is responsive to the amendment filed 1/26/22.
Claims 1-2, 4, 6, 9-12, 16-19, 21-23 are rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-4, 6, 9-12, 16-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kane et al. (US 20080021531, “Kane”).
Regarding claim 1, Kane teaches a method of transcutaneous heat transfer (Abstract, ‘A method and apparatus for the prevention of deep vein thrombosis (DVT), pulmonary embolism (PE), lower extremity edema, and other associated medical conditions by adjusting the temperature of the muscles of a foot or a leg’) during a surgical procedure (Par. 31, ‘This is especially important if the apparatus is used during surgery’), the method consisting of: (a) stably associating  via an attachment element (Par. 53 and Fig. 1, soft chamber body 102 shaped like a sock) one or more thermoregulatory devices with one or more glabrous skin surfaces of a mammal (Fig. 1, heat exchange unit 104 in contact with the plantar tissue which is innately glabrous tissue) in which vasoconstriction is compromised (Par. 89, ‘[…] patients that are under anesthesia since they are already vasodilated’), wherein the one or more thermoregulatory devices comprises a heat exchange element (Fig. 1, heat exchange unit 104) and the attachment element and is sized to have a minimal impact on the circulation of blood through the mammal (Par. 53, ‘the top opening 128 may be fabricated to contract within a size range without constricting blood flow in the foot’); and (b) transferring heat from the heat exchange element through the one or more glabrous skin surface (Par. 10, ‘In one embodiment, a lower extremity device is provided for regulating temperature […] on a human extremity’) during a surgical procedure (Par. 31, ‘This is especially important if the apparatus is used during surgery’) without application of negative pressure (Abstract, ‘optionally, a vacuum or negative pressure unit, are provided’; implies that the providing a negative pressure unit is optional and not a requirement of the method) or impact on the circulation of blood in the mammal (Par. 53, ‘the top opening 128 may be fabricated to contract within a size range without constricting blood flow in the foot’) in a manner sufficient to achieve transcutaneous heat transfer (Par. 3, ‘and/or adjusting the temperature of a human’).
In the Remarks filed 1/26/22, applicant reiterates the argument that Kane does not teach the application of heat without the application of negative pressure. The examiner disagrees. In the examiner’s opinion Kane is unambiguous in its teaching that the method could be performed without the use of negative pressure (Abstract). However, even if this is not accepted, it is the examiner’s position that based on the teachings of Kane that one of ordinary skill in the art would find it obvious to skip the application of negative pressure in the case of patients are already fully vasodilated due the application of anesthesia. For instance, par. 89 teaches reducing/optimizing the level of negative pressure in response to a level of pharmaceutically induced vasodilation in the patient. Considering this teaching, one of ordinary skill in the art at the time that the invention was filed would have found it obvious to reduce the level of negative pressure provided to the patient to zero in cases where patients are already sufficiently vasodilated due to the administration of anesthetics, in order to provide an optimal level of vasodilation to the patient, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 2, Kane further teaches wherein the heat exchange element is a fluid heat exchange element (Fig. 3 and par. 56, ‘The thermal exchange unit 104 may further include a thermal fluid supply line 142 and a thermal fluid return line 144 connected to a thermal fluid source for circulating a thermal fluid medium therethrough’) or an electrical heat exchange element (Fig. 5 and par. 61, ‘The thermal exchange unit 504 may be an electric pad’).
Regarding claim 4, Kane further teaches wherein the mammal is under anesthesia (Par. 89, ‘patients that are under anesthesia since they are already vasodilated’).
Regarding claim 6, Kane further teaches wherein the glabrous skin surface comprises a palm or a sole (Fig. 1, showing thermal exchange unit 104 applied to a sole).
Regarding claim 16, Kane further teaches wherein the thermoregulatory device comprises an electrical heat exchange element (Fig. 5 and par. 61, ‘The thermal exchange unit 504 may be an electric pad’).
Regarding claim 17, Kane further teaches wherein the thermoregulatory device comprises a fluid heat exchange element (Fig. 3 and par. 56, ‘The thermal exchange unit 104 may further include a thermal fluid supply line 142 and a thermal fluid return line 144 connected to a thermal fluid source for circulating a thermal fluid medium therethrough’).
Regarding claim 23, Kane further teaches wherein the portion of the mammal to which the one or more thermoregulatory devices are attaches is exposed to ambient pressure (Fig. 9, it is apparent from the figure that the extremity of the mammal would be exposed to ambient pressure when soft chamber 902 is used without a vacu-seal, as disclosed in par. 72). 
Regarding claim 11, Kane teaches a system consisting of: (a) one or more thermoregulatory devices (Fig. 1, foot device 100), each comprising: a heat exchange element configured to exchange heat at a glabrous surface of a mammal (Figs. 1, 3, 4, and 5, thermal heat exchange units 104, 204 and 504) in which vasoconstriction is compromised (Par. 89, ‘[…] patients that are under anesthesia since they are already vasodilated’); and an attachment element shaped substantially like a glove, a mitten, or a sock configured to secure the thermoregulatory device to the portion of the limb of the mammal with the glabrous surface (Fig. 1, soft chamber body 102 shaped like a sock), wherein the attachment element is sized to have a minimal impact on the circulation of blood through the portion of the limb (Fig. 1 and par. 53, ‘the top opening 128 may be fabricated to contract within a size range without constricting blood flow in the foot’), wherein the one or more thermoregulatory devices are configured to be associated with only the glabrous surface of the mammal (Fig. 1, thermal heat exchange element 104 in contact with the plantar tissue of the foot which  is innately glabrous) and do not include a negative pressure element (Abstract, ‘optionally, a vacuum or negative pressure unit, are provided’; implies that embodiments of the device do not possess a negative pressure element); (b)    a power source operatively coupled to the one or more thermoregulatory devices (Par. 76, ‘one or more power supplies’); and (c) a controller (Fig. 1, controller 160) configured to adjust the temperature of the one or more thermoregulatory devices (Par. 76, ‘The controller module typically includes […] a proportional-integral-derivative (PID) controller for process control of […] the temperature’).
Regarding claim 9, Kane further teaches wherein the glabrous skin surface comprises a palm or a sole (Fig. 1, thermal heat exchange element 104 in contact with the plantar tissue of the foot).
Regarding claim 10, Kane further teaches wherein the mammal is a human (Abstract, ‘A human extremity’).
Regarding claim 12, Kane further teaches wherein the one or more thermoregulatory devices are configured to flow a temperature controlled liquid through the heat exchange element (Fig. 3 and par. 56, ‘The thermal exchange unit 104 may further include a thermal fluid supply line 142 and a thermal fluid return line 144 connected to a thermal fluid source for circulating a thermal fluid medium therethrough’).
Regarding claim 18, Kane further teaches wherein the one or more thermoregulatory devices comprises an electrical heat exchange element (Fig. 5 and par. 61, ‘The thermal exchange unit 504 may be an electric pad’).
Regarding claim 19, Kane further teaches wherein the one or more thermoregulatory devices comprises a fluid heat exchange element (Fig. 3 and par. 56, ‘The thermal exchange unit 104 may further include a thermal fluid supply line 142 and a thermal fluid return line 144 connected to a thermal fluid source for circulating a thermal fluid medium therethrough’).
Regarding claim 21, Kane teaches a method of transcutaneous heat transfer (Abstract, ‘A method and apparatus for the prevention of deep vein thrombosis (DVT), pulmonary embolism (PE), lower extremity edema, and other associated medical conditions by adjusting the temperature of the muscles of a foot or a leg’) during an intraoperative surgical procedure (Par. 31, ‘This is especially important if the apparatus is used during surgery’), the method comprising: (a) stably associating via an attachment element  (Fig. 1, soft chamber body 102) one or more thermoregulatory devices with one or more glabrous skin surfaces of a mammal (Fig. 1, heat exchange unit 104 in contact with the plantar tissue which is innately glabrous tissue) in which vasoconstriction is compromised (Par. 89, ‘in patients that are under anesthesia since they are already vasodilated’), wherein the one or more thermoregulatory devices comprises a heat exchange element (Fig. 1, heat exchange unit 104), and the attachment element is sized to have a minimal impact on the circulation of blood through the mammal (Par. 53, ‘Alternatively, the top opening 128 may be fabricated to contract within a size range without constricting blood flow in the foot to further minimize this force’); and (b) transferring heat from the heat exchange element through the one or more glabrous skin surfaces (Par. 10, ‘In one embodiment, a lower extremity device is provided for regulating temperature […] on a human extremity’) during an intra-operative surgical procedure (Par. 31, ‘This is especially important if the apparatus is used during surgery’) without application of negative pressure (Abstract, ‘optionally, a vacuum or negative pressure unit, are provided’; implies that providing a negative pressure unit is optional and not a requirement of the method) in a manner sufficient to achieve transcutaneous heat transfer (Par. 3, ‘and/or adjusting the temperature of a human’), wherein the one or more thermoregulatory devices are associated with only the glabrous skin surfaces (Fig. 1, thermal heat exchange element 104 in contact with the plantar tissue of the foot which  is innately glabrous).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane in view of Kane et al. (US 20080132976, “Kane 2”).
Regarding claim 22, Kane further teaches wherein stably associating one or more thermoregulatory devices with one or more glabrous skin surfaces of a mammal comprises: stably associating a first thermoregulatory device to a mammal via a first attachment element (Fig. 7, showing first and second thermoregulatory elements 700,720); and stably associating a second thermoregulatory device to a sole of the mammal via a second attachment element, wherein the second attachment element is shaped substantially like a sock (Fig. 7, showing first and second thermoregulatory elements 700,720 shaped like socks).
Kane further teaches that while the disclosed embodiments are described with respect to a foot device (Par. 29) that they could be adapted to attachment to other extremities including the hands (Par. 29, ‘The extremity of a mammal includes legs, feet, toes, calfs, limbs, ankles, hands, etc. While embodiments of the invention will be described further below with respect to a foot device, it is recognized that the foot device described below may be adapted for use with other extremities that have vasculature structures suitable for the vasodilation methods described herein’). Therefore, considering that Kane teaches that multiple thermoregulatory devices can be applied simultaneously (Fig. 7 and par. 84, ‘The method includes providing one or more devices of the invention to the mammal’) and that the device can be readily adapted for use with other extremities including the hand (Par. 29), it is the examiner’s position that Kane at least can be construed to teach ‘stably associating a first thermoregulatory device to a hand of the mammal via a first attachment element’ simultaneous with the second thermoregulatory device attached to sole. Further, while Kane fails to explicitly teach that this hand embodiment is associated with the palm, the disclosure of Kane heavily suggests this since par. 25 teaches that palms contain arteriovenous anastomoses (AVAs) which are the main target structure of Kane. 
Kane, therefore fails to explicitly teach that the first thermoregulatory device is associated to a palm of the mammal or that this device is shaped substantially like a glove or mitten.
However, in the same field of endeavor, Kane 2 teaches an analogous method (Abstract, ‘Embodiments of the invention include a method and a device for increasing blood flow and controlling the temperature of a mammal by applying a desired pressure to extremities of a mammal.’) which comprises stably associating a first thermoregulatory device to a palm of the mammal (Par. 53) via a first attachment element (Fig. 4c, body element 410), wherein the first attachment element is shaped substantially like a glove or mitten (Figs. 4c-d and par. 91, ‘The extremity 130 to be enclosed by the device 400A can be a hand, as shown in FIG. 4C, in which the device 400A is shaped like a mitten or a glove’); and stably associating a second thermoregulatory device to a sole of the mammal (Fig. 6a, thermal exchange unit 620B) via a second attachment element (Fig. 6a, body element 610), wherein the second attachment element is shaped substantially like a sock (Fig. 6a, device 600 is shaped substantially like a sock). Kane further teaches that one more devices of the invention can be applied simultaneously (Par. 137, ‘The method includes providing one or more devices of the invention to the mammal and regulating the temperature of the one or more extremities of the mammal using the devices.’)
Therefore, in view of Kane 2, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to modify Kane by providing a mitten shaped thermoregulatory device, as taught by Kane 2, in order to provide simultaneous thermoregulation of the hands and feet respectively.  Further, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to associate this device with a palm of the user in order to target AVAs, as taught by Kane 2.
Response to Arguments
Applicant's arguments filed 1/26/22 have been fully considered but they are not persuasive.
Applicant reiterates the argument that Kane does not teach heat transfer without the application of negative pressure. The examiner disagrees and reiterates that Kane repeatedly and explicitly teaches that a negative pressure source is optional. For instance, the Abstract states: 
A method and apparatus for the prevention of deep vein thrombosis (DVT), pulmonary embolism (PE), lower extremity edema, and other associated medical conditions by adjusting the temperature of the muscles of a foot or a leg, and/or applying vacuum or negative pressure to increase blood flow. A human extremity such as a leg is exposed to a negative pressure environment and/or a thermally controlled environment within a medical device. […] A thermal exchange unit and, optionally, a vacuum or negative pressure unit, are provided to increase blood flow and vasodilation.’). 
Therefore, in the examiner’s opinion, Kane unambiguously discloses a device that at the time that the invention was filed was contemplated to be used both with or without a vacuum source.

With reference to above citation from the Abstract, applicant argues that “Kane teaches that ‘the vacuum or negative pressure unit’ may or may not be attached to the device at a given time outside of therapeutic use because the two are separable and the same negative pressure unit may be used for different devices.” The examiner disagrees with applicant’s interpretation of the Abstract of Kane. In the examiner’s opinion, the clear and simple meaning of the cited portion of Kane refers to the optionality of using the vacuum or negative pressure unit during therapeutic use not to its separability from the device outside of therapeutic use, as alleged by applicant. This seems to be the most logical meaning of ‘[a] thermal exchange unit and, optionally, a vacuum or negative pressure unit, are provided to increase blood flow and vasodilation’. In other words, the vacuum or negative pressure unit can optionally be provided along with the thermal exchange unit ‘to increase blood flow and vasodilation’. This implies that the optionality of providing the vacuum or negative pressure unit is during therapeutic use, and not outside of therapeutic use, as applicant alleges.
Applicant continues by arguing that even if Kane can be construed to teach an optional negative pressure source during therapeutic use that this ‘does not necessitate that the embodiments of Kane where the device is applied in a surgical setting can be the same as the embodiments where negative pressure is allegedly not applied.’
The examiner disagrees with applicant's assertion that the optional negative pressure source embodiment of Kane is distinct from the surgical setting embodiment of Kane. The distinction between surgical and non-surgical embodiments of the device is not something that is either implied or explicitly taught by Kane. Therefore, the examiner sees no logical reason why the clear teachings of the Abstract would only apply to applicant’s alleged 'non-surgical' embodiments. 
With respect to applicant's argument related to the alternative 103 rejection. The examiner maintains that Kane teaches an optimization principle with regards to the degree of the optionally applied negative pressure. For instance, par. 89 teaches the reduction of the degree of negative pressure for patients who are already pharmaceutically vasodilated. From this it follows that it would be obvious to one of ordinary skill in the art to provide zero negative pressure in the case where the patient was already sufficiently vasodilated due to pharmaceutical means.
Finally, applicant argues that Kane teaches a preference for the application of negative pressure in general which according to applicant teaches away from the application of heat without negative pressure. With respect to the alternative 103 rejection, the examiner notes that the optimization argument is based on the limited case where the patient is already vasodilated due to pharmaceutical means not to the general case. While Kane might prefer the application of negative pressure in the general case in which the patient is not already vasodilated, it is not clear that this preference would extend to cases in which the patient is already vasodilated. Further, even applicant can demonstrate that it was a preference of Kane to apply a negative pressure source along with a thermal exchange unit, this in the examiner’s opinion does not constitute teaching away. For instance, MPEP 2123(II) states that 'preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.' Therefore, even if the application of negative pressure is preferred, as alleged by applicant, this does not negate other disclosed means of inducing vasodilation such as the combination of heating and pharmaceutical means which are also disclosed by Kane. Finally, it is noted that arguments related to teaching away are not pertinent to the rejection under 35 U.S.C. 102. 
Therefore, applicant's arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794